 438DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.Load crew :There are five high school students who work about21/2 hours a day, 5 days a week, loading the trucks. Both the Peti-tioner and the Teamsters would include them among theemployeesvoting.The Employer takes no position.As the members of theloading crew are regular part-time employees, we find that they havea sufficient interest to be eligible to votes[Text of Direction of Elections omitted from publication in thisvolume.]P Cutter Laboratories,98 NLRB 533.L. GORDON&SON, INC.andINTERNATIONAL BROTHERHOOD OF PULP,SULPHITE AND PAPER MILL WORKERS,AFL, PETITIONER.Case No.6-RC-1058.July 31,1952Supplemental Decision and Certification of RepresentativesPursuant to a Decision and Direction of Election issued by theBoard on May 20, 1952.1 an election by secret ballot was held on June6, 1952, under the direction and supervision of the Regional Directorfor the Fifth Region, among the employees of the Employer in theunits found appropriate in the Decision.At the close of the election,the parties were furnished with tallies of ballots showing that in theL. Gordon & Son, Inc., unit of approximately 93 eligible voters, 93cast ballots, of which 70 were for the Petitioner, 20 were against thePetitioner, and 3 were challenged; and in the Stylecraft Division ofL. Gordon & Sons, Inc., unit of approximately 19 eligible voters, 19cast ballots, of which 7 were for the Petitioner, 5 were against thePetitioner, and 7 were challenged.On June 12, 1952, the Employer filed objections to conduct affectingthe results of the election.In accordance with the Rules and Regu-lations of the Board, the Regional Director investigated the challengedballots and the objections.On June 26, 1952, the Regional Directorissued,and served upon the parties his report on objections and chal-lenges in which he recommended that the challenges be sustained,2 thatthe objections be overruled and that the Petitioner be certified.There-after, the Employer filed timely exceptions to the Regional Director'sreport and to his recommendation that the objections be overruled.iNot reported in printed volumes of Board decisions.2The parties agreed, subsequent to the election,that the challenges to the ballots inthe Stylecraft unit, which were sufficient to affect the results of the election,should besustained on the ground that the voters challenged were permanently laid off by theEmployerAccordingly,the Regional Director recommended sustaining the challenges tothese ballots and no exceptions were filed to this recommendation.100 NLRB No. 71. L.GORDON & SON, INC.-439As a basis for its objections, the Employer alleged that a sampleballot distributed on the day of the election by "organizers andadherents of the Petitioners" was "misleading on its face and, there-fore, improper."As stated in the Employer's objections, the ballotdistributed by the Petitioner consisted of single sheets of paper re-producing the ballot appearing in the notice of election, was marked"sample" in several places, and contained an X in the "Yes" boxdenoting support of Petitioner.The Regional Director's recommendation that the objection beoverruled was based upon his finding that the "sample ballot" com-plained of did not bear the name and title of the Board's RegionalDirector," and that "it could not reasonably have given the impres-sion that the Board was officially taking sides in the election."In its exceptions to the Regional Director's report, the Employerargues that the rationale of the decided cases 3 "was not limited solelyto the impropriety of the use of the Regional Director's name and titleon a marked facsimile ballot, but also contemplated the question oftotal similarity to the official sample ballot."The Employer fur-ther argues that, under current Board practice, the Regional Di-rector's name and title do not appear on the sample ballot includedin the notice of election and, therefore, that the ballot distributed bythe Petitioner is identical to the Board's current sample ballot exceptfor the mark in the "Yes" box.We do not agree with the Employer's contentions and, upon thebasis of the entire record, we find that the sample ballot as reproducedand distributed by the Petitioner 4 did not suggest to the voters thatthe Board supported or endorsed the Petitioner.We believe that theballot distributed by the Petitioner clearly indicated that it was a"sample" and was thus in the nature of mere campaign propagandawhich did not intimidate, coerce, or mislead the eligible employees inexercising their free choice in the election.Accordingly, we adoptthe Regional Director's recommendations and overrule the Employer'sobjections to the election.As the tallies of ballots show that the Petitioner has secured amajority of the valid votes cast, we shall certify it as the exclusivebargaining representative in the units heretofore found appropriate.8 CitingSears Roebuck &Co., 47 NLRB 291 ;Gate City Table Co., Inc.,87 NLRB 1121,andAm-0-Krome Company,92 NLRB 893.4The Employer excepted to the failure of the Regional Director to make a finding offact with respect to the Employer's objection that the sample ballot was separately dis-tributed.We find no merit in this exception.The Employer stated in its objectionsthat "organizers and adherents of the Petitioner distributed to and circulated amongemployees"the sample ballot.Circulation of campaign literature in this fashion,whetheror not attached to or contained in other material, is not misleading or improper. .440DECISIONSOF NATIONALLABOR RELATIONS BOARDCertification of RepresentativesIT IS HEREBY CERTIFIED that International Brotherhood of Pulp,Sulphite and Paper Mill Workers, AFL, has been selected by a ma-jority of the employees in Unit 1 and Unit 2 below, as their repre-sentative for the purposes of collective bargaining and that, pur-suant to Section 9 (a) of the Act, the said organization is the ex-clusive representative of all such employees for the purposes of col-lective bargaining with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.Unit 1:All production and maintenance employees at the Balti-more, Maryland, plant of L. Gordon & Son, Inc., excluding office cleri-cal and sales employees, truck drivers, and all supervisors.Unit 2:All production and maintenance employees at the Balti-more, Maryland, plant of Stylecraft Division of L. Gordon & Son,Inc., including assistant foreladies, but excluding office clerical andsales employees, the forelady, and all other supervisors.CHAIRMAN HERZOG took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.CHARLES N.INGRAM ANDMARY C.INGRAM,D/B/A CHARLESINGRAMLUMBER COMPANYandINTERNATIONAL WOODWORKERS OF AMERICA,CIO,PETITIONER.Case No. 10-RC-1858.August 1,19&Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John S. Patton, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the. Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :100 NLRB No. 78.